            Case 1:21-cv-01246-CKK Document 10 Filed 09/07/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                            )
CITIZENS FOR RESPONSIBILITY                 )
AND ETHICS IN WASHINGTON,                   )
                                            )
                   Plaintiff,               )
                                            )
                  v.                        )    Civil Action No: 21-1246 (CKK)
                                            )
U.S. DEPARTMENT OF THE                      )
TREASURY, et al.,                           )
                                            )
                   Defendants.              )
__________________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order, dated July 9, 2021, the parties, by and through

undersigned counsel, report to the Court as follows:

       1.       The Complaint in this action under the Freedom of Information Act (“FOIA”) was

filed on May 6, 2021 against the United States Department of the Treasury (“Treasury”) and the

Department of State (“State”).    Defendants answered the Complaint on June 11, 2021.         Three

FOIA requests are at issue in this lawsuit, two to Treasury and one to State.

       2.       Treasury has now completed its search for records, but has not been able to tabulate

the total number of potentially responsive documents or pages yielded by those searches.

Treasury made its first interim production of records on August 31, 2021, for which it processed

501 pages of records. Treasury will continue to make subsequent productions on a rolling basis

on the last day of each month.

       3.       Certain of State’s searches in response to Plaintiff’s request remain outstanding.

State continues to anticipate that no narrowing of Plaintiff’s request will be required, but will

engage with Plaintiff about possible narrowing opportunities as necessary.        In the meantime,
            Case 1:21-cv-01246-CKK Document 10 Filed 09/07/21 Page 2 of 2




State has started processing the potentially responsive records retrieved to-date and made an initial

production on August 23, 2021. The Department processed more than 300 pages of potentially

responsive records in connection with that production, which consisted of fifteen pages, all of

which were withheld in full.      State will continue making rolling productions on the fourth

Monday of each month as necessary to satisfy Plaintiff’s request.

       4.       Pursuant to the Court’s July 9, 2021, Minute Order, the parties will submit a further

Joint Status Report on November 8, 2021, in order to further update the court with the process of

Defendants’ ongoing search and processing efforts.



Dated: September 7, 2021


                                                 Respectfully submitted,

 /s/ Nikhel S. Sus                               CHANNING D. PHILLIPS, D.C. Bar #415793
 Nikhel S. Sus                                   Acting United States Attorney
 (D.C. Bar No. 1017937)
 CITIZENS FOR RESPONSIBILITY AND                 BRIAN P. HUDAK
 ETHICS IN WASHINGTON                            Acting Chief, Civil Division
 1331 F St. NW, Suite 900
 Washington, DC 20004                            By:           /s/ Derek S. Hammond
 Telephone: (202) 408-5565                             DEREK S. HAMMOND
 Fax: (202) 588-5020                                   Assistant United States Attorney
 nsus@citizensforethics.org                            555 Fourth Street, NW
                                                       Washington, DC 20530
 Counsel for Plaintiff                                 (202) 252-2511

                                                 Attorneys for the United States of America
